Whitfield, J.,
delivered the opinion of the court.
We have given this case that careful consideration which its importance demands. We have- examined all the authorities cited by learned counsel for appellant, and others. The authorities relied on are inapplicable. The subject-matters under treatment in these cases furnish the key to the import of the word “at” in the various connections in which it occurs. The case of State v. Camden, 38 N. J. L., 299, is the case of an act providing that a railroad company should' hold exempt from taxation a tract of land at the terminus of the road. It is to be noted that, in the various acts considered in the case, the words “ at or near ” are constantly used — “terminating at or near,” etc. The West Jersey Railroad Company was, ‘'through some agreement ivith the Camden & Amboy Company, to take' its cars over the tracks of that company to a suitable landing within the limits covered by its charter,” and, accordingly, the question in the case was whether " the terminus” of the West Jersey road was the point where it intersected the Camden & Amboy Railroad some ' ' twenty-five hundred feet west of said intersection.” The West Jersey Railroad had built its offices in the city of Camden, and not at the point of intersection, but ran, under the agreement, its cars into Camden over the track of the other road. The court held the terminus was where the buildings were erected at which freight was delivered, etc., under the agreement, a manifestly wholly dissimilar case. Kibbe v. Benson, 17 Wall., 624, was a case of service of process “ at the dwelling house ” (entirely different subject-matter), the court holding that, leaving the process ' ' at a distance of one hundred and twenty-five feet ’ ’ from the dwelling hohse, ' ' and in a corner of the yard, is not a compliance with this requirement.” Bartlett v. Jenkins, 2 Foster (N. H.), 53, is not only a case of utterly dissimilar subject-matter — a place where a casual military parade should take place — but the order expressly was to parade ' ' at or near the house of Beresford;” and the court said, very properly, “ these *964words, 'at ’ and ' near ’ are, in this connection, synonymous. ’ ’ Hurley v. Marsh, 1 Scam. (Ill.), 329, is a case of venue in a criminal case — “at Montebello, in the county of Hancock,” being held, of course, to be the usual form of laying venue, and the words, ‘ ‘ at Montebello, ’ ’ not to be descriptive of the place “where the injury was committed. ” Place was not of the essence of the offense. Counsel cites no Mississippi case to support his contention. In Bridge Co. v. Railroad Co., 6 Paige (N. Y.), 554, the court say: “The preposition ‘at,’ when it precedes the name of a place and denotes situation, frequently means the same as ' in ’ or " within. ’ ’ ’
The meaning of the words ‘ ‘ at the courthouse ’ ’ are best arrived at, in this connection, by a comparison of our statutes on this subject-matter, and a reference to our decisions thereon. The context in which words stand, the subject-matter in the discussion of which they are used, are the primary tests, when their meaning is sought, and sections of the code (§§ 276, 277,' 278, 279, 295, 297, 306, 3074, code 1892) place it beyond doubt that the word ‘ ‘ courthouse, ’ ’ in this legislation, means the ‘' building occupied and appropriated for the holding courts. ’ ’ 4 Am. & Eng. Enc. L., 446. Section 306 provides that, ' ‘ when there shall not be a courthouse in any county, .or the same may be undergoing repairs, or unfit for use, the board of supervisors . . shall provide and designate some suitable building in which the courts of the county and the meetings of the board of supervisors may be held,” etc., thus conjoining the meetings of the “ courts of the county and of the board of supervisors.” Section 3074 provides that the ' ' clerks of the circuit and chancery courts, etc., shall keep their offices at the courthouse of their respective counties, if offices shall be there provided for them, and if offices shall not be there provided for them, they shall keep their offices within one-fourth of a mile of the courthouses of their respective counties. ’' Here the distinction is clearly put between two places — the ' ' courthouse ’ ’ and some other place within a *965quarter of a mile of the courthouse, where the chancery clerk’s office may lie, in the case named. The boards of supervisors are to meet at ‘ ‘ the courthouses ’ ’ of their respective counties, not at the chancery clerk’s offices, which may or may not be at the courthouses. In the case at bar, the chancery clerk’s office was not at the courthouse. As said by the supreme court of Georgia, in Longworthy v. Featherston, 65 Ga., 165: “it ought not to have been at the clerk’s office, for that was in no sense the courthouse, for it does not appear that any court was ever held there.' ’ A courthouse is a house where courts are held, and “at the courthouse” has, in the legislation and decisions of this state, a crystallized and settled meaning in this connection, and means at the ‘ ‘ building occupied and appropriated according to law for the holding of the courts. ’ ’
This court has no legislative power. It is as much its solemn duty to enforce the law as written, when that law is clearly expressed, as that of the humblest citizen of this commonwealth. It would be a manifest perversion of its constitutional functions to read into a statute clearly written, a meaning at, war with the plain and manifest significance of the terms used in their context, due regard being had to the subject-matter being-treated. The law requiring boards of supervisors to meet at the courthouse is, for most obvious reasons, pre-eminently wise. That law this court must administer as written, and not bend to suit exigencies of varying cases, or to save from results, however hard, brought about by the inexcusable negligence which fails merely to open the code and read what, when read, is too clear to need any construction. Members of boards of supervisors should read at least so much of the code as relates to their duties.

Affirmed.